Title: Sunday October 1st. 1786.
From: Adams, John Quincy
To: 


       Mr. Paine, preached here, in the forenoon from Acts IV. 12. Neither is there salvation in any other, and in the afternoon from I of Corinthians XVI. 14. Let all your things be done with Charity. The morning discourse was doctrinal, and therefore not so pleasing a Subject as the other; which was excellent. His arguments in favour of Charity, were such as naturally arise from the Subject, but well arranged, and in a very agreeable Stile. His delivery is good, but his length of Stature is such, as prevents his appearing so graceful as he otherwise might. Upon the whole he drew my attention more than any preacher I have heard for several months.
       Bridge passed the evening in my Chamber.
      